— Order, Supreme Court, New York County, entered November 16, 1977, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $75 costs and disbursements of this appeal payable to appellants by respondents to grant defendants-appellants’ motions to dismiss these actions on grounds of forum non conveniens on condition that defendants-appellants stipulate to accept service of process in an action or actions to be commenced by plaintiffs in the State of Florida, to waive any defense of the Statute of Limitations therein and to use in the Florida litigation the discovery already achieved in these consolidated actions. If defendants-appellants fail to so stipulate within 30 days after service of the order entered hereon, the order is affirmed, with $75 costs and disbursements payable to respondents. Florida is clearly the most convenient forum for these actions for personal injuries sustained in that jurisdiction. Except for one plaintiff, a resident of Brazil, the plaintiffs are domiciled in Florida where they all received medical treatment. Defendants-appellants also expect to implead the Florida owners of the dock where the injuries were sustained, who are not subject to process in New York. In short, there are virtually no New York contacts with this litigation. Consequently, it was improvident for Special Term to have denied the motions to dismiss on the usual conditions which we have imposed upon granting similar motions. Concur — Lupiano, J. P., Silverman, Evans, Fein and Markewich, JJ.